DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed February 17, 2021. Claims 4, 5, 7, and 8 are currently pending of which claims 4, 7, and 8 are currently amended. Claims 1-3 and 6 have been canceled.

Response to Arguments
Claim Objections
Applicant has canceled the claim at issue and the previous objections have therefore been withdrawn. Examiner thanks Applicant for making the appropriate corrections when implementing the language into amended claim 4.

Prior Art Rejection
Applicant’s arguments with regards to the previously cited art have been fully considered and are not persuasive. Specifically, Applicant has amended the limitations of claims 1-3 into claim 4, making claim 4 the new independent claim and argues that these amendments overcome the previously cited art because of the language “…stands by for the flick operation, upon detection of the flick operation…” See Remarks 5-6. Examiner respectfully disagrees.
Firstly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them See also MPEP 714.04. Applicant merely states that the limitations are not taught by the previously cited art. See Remarks at 5-6. Additionally, Examiner respectfully disagrees that the claims are not obvious in light of Gluck, Lee, and Williams.
Specifically, the scope of the claim language with regards to “stand by” is incredibly broad. Applicant does not explain what this “stand by” language is meant to convey and Applicant’s disclosure does not provide any explicit interpretations. The device of Gluck will always be waiting for a subsequent input on the highlighted terms until that input is given. The device of Lee will always be waiting to receive a gesture for input until that gesture is given. The device of Williams will always be waiting to receive the search input before the text box is displayed. More specifically, Gluck allows for the highlighting to wait for a subsequent occurrence as the user reads the document. See Gluck paras. [0055-56]. Gluck also allows the search routine to “pause and await response from the user.” See Id. at para. [0063]. Additionally, Lee also teaches that the device may wait to receive the gesture input. See Lee paras. [0072] and [0074]. Lee further discloses that sensors can be deployed to sense gesture input as well. See Id. at paras. [0057-58]. Finally, Lee teaches that the gesture function can be applied to searching, one that would apply to the searches of Gluck. See Id. at para. [0071].
Computers await input, it is part of their nature. In response to an input, an output is made. With regards to the explicit operations of Lee, Lee clearly discloses a flick operation being detected and nothing in Lee that would somehow allow for the near-impossible situation of broadly not waiting to receive input. Applicant has not pointed to anything specific in any of the references that would not teach such a broad limitation. If 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluck et al. (U.S. Publication No. 2016/0253293; hereinafter “Gluck”) and further in view of Lee et al. (U.S. Publication No. 2016/0239202; hereinafter “Lee”) and Williams (U.S. Publication No. 2007/0234209)

As per claim 4, Gluck/Lee teaches an information processing apparatus comprising: a display device; a touch panel provided on a screen of the display device;
and a control device including a processor and, as a result of executing a control program by the processor, functioning as a controller causing the display device to display a text on the screen thereof detecting, through the touch panel, [a drag operation performed on a desired character string] of the text displayed on the screen of the display device, and upon detection of [a flick operation performed on the desired character string following the drag operation], searching for a character string in agreement with the desired character string in the text subjected to [the drag operation], and causing the display device to display the character string searched for, by changing a display mode thereof (See Gluck paras. [0026-27] and [0031]: displaying text to the user that can be dynamically highlighted in response to an activation; Figs. 2-3 and paras. [0018] and [0059-60]: character strings can be searched for and highlighted as they occur in a document),
wherein the controller determines, through the touch panel, whether a direction of [the drag operation] is a head direction directed to a head of the text or an end direction directed to an end of the text, in a case where the determined direction is the end direction, [stands by for the flick operation, upon detection of the flick operation], determines, through the touch panel, whether a direction of [the flick operation] is the head direction or the end direction of the text, extracts a range of the text written in the determined direction of [the flick operation] from the desired character string, and searches for the character string in agreement with the desired character string in the extracted range (See Gluck para. [0018]: search function for string or sentence both forwards and backwards in a document. This includes potentially having separate macros to do so).
wherein in a case where the determined direction of the drag operation is the head direction of the text, the controller causes the display device to [display a text box in which the desired character string is entered], [stands by for the flick operation, upon detection of the flick operation], determines whether the direction of the flick operation is the head direction or the end direction of the text, extracts the range of the text written in the determined direction of the flick operation from the desired character string, and searches for the character string in agreement with the desired character string in the extracted range (See Gluck paras. [0018] and [0059-60]; see also Lee Figs. 4 and 5A and paras. [0043], [0071-74], [0100], and [0106]: numerous user input possibilities, including “selecting at least a portion of the contents as an editing target and may perform a function of editing the selected editing target.” Moreover, one of these commands can be the searching forwards/backwards as taught by Gluck, especially as Lee also shows that the gesture functions may include search as well. With regards to the direction of the gesture, Lee also shows that horizontal gestures can be used to scroll and select content; para. [0084]: additionally, Lee contemplates other forms of 
However, while Gluck allows the user to search for and display the highlighted text throughout the document, Gluck does not explicitly teach a drag operation performed on a desired character string, or the drag operation in general. Furthermore, Gluck does not explicitly teach a flick operation performed on the desired character string following the drag operation.
Lee teaches these limitations of the claim (See Lee Fig. 4 and paras. [0043] and [0071-74]: numerous user input possibilities, including “selecting at least a portion of the contents as an editing target and may perform a function of editing the selected editing target.” Moreover, one of these commands can be the searching forwards/backwards as taught by Gluck, especially as Lee also shows that the gesture functions may include search as well; para. [0084]: additionally, Lee contemplates other forms of touch input to perform the functions, including drags and flicks explicitly).
Additionally, with regards to stands by for the flick operation, upon detection of the flick operation, aside from the operation of computers receiving an input, Gluck teaches this stand by (See Gluck paras. [0055-56] and [0063]: allows for the highlighting to wait for a subsequent occurrence as the user reads the document. Additionally, the search routine can “pause and await response from the user.”).
Nevertheless, as discussed above, Lee teaches the flick operation as claimed, as well as the limitation as a whole as well (See Lee paras. [0057-58], [0072], and [0074]: the device may wait to receive the gesture input. sensors can be deployed to sense gesture input).

Furthermore, while Gluck teaches the string and Lee teaches the gesture operations, neither Gluck nor Lee explicitly teach display a text box in which the desired character string is entered.
Williams teaches these limitations of the claim (See Williams para. [0034]: boxes around content to indicate the content is being searched in Gluck).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the text highlighting and gesture actions of Gluck/Lee with the text boxes of Williams. One would have been motivated to combine these references because both references disclose highlighting text strings for users to visualize potential actions and Williams enhances the user experience by increasing the visibility and allowing the user to easily confirm the string searches of Gluck prior to the gestures of Lee.

As per claim 5, Gluck/Lee/Williams further teaches wherein the controller causes the text box to be displayed at a predefined section of a margin region other than a region on the screen of the display device where the text is written (See Lee Figs. 5A-5C and paras. [0108] and [0112]: separate indicator of copied content 551, showing a text box that is outside of the content of the main text itself. The text box of Williams could be applied in this location; see also Williams para. [0034]: boxes around content to indicate the content that is being searched in Gluck).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Gluck with the teachings of Lee for at least the same reasons as discussed above in claim 4.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Gluck with the teachings of Williams for at least the same reasons as discussed above in claim 4.

As per claim 6, Gluck further teaches wherein when, following [the drag operation], [the flick operation] performed on the desired character string is determined, the controller extracts a range of the text written in a head direction from the desired character string and a range of the text written in an end direction from the desired character string regardless of the direction of [the flick operation], and searches for the character string in agreement with the desired character string in the extracted ranges (See Gluck para. [0018]: search function for string or sentence both forwards and backwards in a document; para. [0043]: entire document can also be dynamically searched for the highlighted repeated portions).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Gluck with the teachings of Lee for at least the same reasons as discussed above in claim 4.

As per claim 7, while one of ordinary skill would recognize that searching forward would involve scrolling downwards in a document, and while Gluck teaches searching forward in the document for recurring text (See Gluck para. [0018]), Gluck does not explicitly teach wherein the text is formed of a plurality of vertical rows, and a head direction of the text is an upward direction extending along each of the vertical rows and an end direction of the text is a downward direction extending along each of the vertical rows.
Lee teaches these limitations of the claim (See Lee Figs. 4 and 5A and paras. [0043], [0071-74], [0100], and [0106]: numerous user input possibilities, including “selecting at least a portion of the contents as an editing target and may perform a function of editing the selected editing target.” Moreover, one of these commands can 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Gluck with the teachings of Lee for at least the same reasons as discussed above in claim 1.

As per claim 8, while one of ordinary skill would recognize that searching forward would involve scrolling downwards in a document, and while Gluck teaches searching forward in the document for recurring text (See Gluck para. [0018]), Gluck does not explicitly teach wherein the text is formed of a plurality of horizontal rows, and a head direction of the text is a leftward direction extending along each of the horizontal rows and an end direction of the text is a rightward direction extending along each of the horizontal rows.
Lee teaches these limitations of the claim (See Lee Figs. 4 and 5A and paras. [0043], [0071-74], [0100], and [0106]: numerous user input possibilities, including “selecting at least a portion of the contents as an editing target and may perform a function of editing the selected editing target.” Moreover, one of these commands can be the searching forwards/backwards as taught by Gluck, especially as Lee also shows that the gesture functions may include search as well. With regards to the direction of the gesture, Lee also shows that horizontal gestures can be used to scroll and select 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Gluck with the teachings of Lee for at least the same reasons as discussed above in claim 1.

















Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142